{¶ 43} Only three years ago, Judge Doan wrote an excellent opinion.State v. Condon28 held that later testimony of someone whom the defendant could not have testify at trial because that person had invoked the Fifth Amendment could be "newly discovered evidence." Of course it is, because the defendant has been prevented from discovering that evidence.
 {¶ 44} Though the believablity of the evidence might be doubtful, there is no doubt it qualifies as newly discovered. The decision inCondon held only that the evidence could be considered.
 {¶ 45} Throwing stare decisis to the wind, the majority rushes headlong to undo the good decision in Condon. One step forward three years ago, now two steps back. I dissent from that part of the decision. The rest is harmless enough.
28 157 Ohio App.3d 26, 2004-Ohio-2031, 808 N.E.2d 912. *Page 1